OliveR, Chief Judge:
This appeal for reappraisement relates to a certain commodity, identified herein as “2-Methyl-4-Chlorophenoxy Acetic Acid, 95% Minimum Assay,” exported from Denmark on November 26,1960, and entered at the port of Philadelphia.
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of the merchandise imquestion is American selling price, as defined in section 402 (e) of the Tariff Act of 1930, as amended, and that such statutory value therefor is 69 cents per pound, net, packed, and I so hold.
Judgment will be rendered accordingly.